                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TROY WILSON,

                  Plaintiff,
                                            Case No. 17-12052
vs.
                                            HON. GEORGE CARAM STEEH
COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.
___________________________________/

      ORDER GRANTING MOTION FOR ATTORNEY FEES
PURSUANT TO § 406(b) OF THE SOCIAL SECURITY ACT [ECF No. 19]

      On November 29, 2017, this court remanded plaintiff’s case under

sentence four of 42 U.S.C. § 405(g). On December 14, 2017, the parties

stipulated to, and the court ordered, an award of attorney fees to plaintiff’s

counsel under the Equal Access to Justice Act 28 U.S.C. § 2412 (“EAJA”),

in the amount of $3,937.50. Upon remand, the Social Security

Administration (“SSA”) found the plaintiff disabled as of September 12,

2014. SSA issued an information letter on March 14, 2019 providing for

SSI back payments of $26,003.09 to plaintiff. This matter is now before

the court on plaintiff’s attorney’s motion for an award of reasonable attorney

fees in accordance with 42 U.S.C. § 406(b).



                                      -1-
      Plaintiff’s attorney contends that a fee of $6,500.00, representing

approximately 25% of the total past due benefits awarded to plaintiff, is

reasonable in accordance with § 406 and applicable case law. The court

is to consider the character of the representation, the result obtained, and

the size of the benefits in comparison to the time spent by counsel.

Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). This court has

considered the relevant factors and concludes that a fee of $6,500.00 is in

fact reasonable in this case. Now, therefore,

      IT IS HEREBY ORDERED that plaintiff’s attorney’s motion for an

attorney fee award of $6,500.00 is GRANTED.

      IT IS HEREBY FURTHER ORDERED that plaintiff’s counsel is

required to refund the EAJA fee award.

Dated: April 30, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                     April 30, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -2-
